Citation Nr: 1614938	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-26 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979, from October 1990 to June 1991, and from March 2003 to September 2004.  Service personnel records also reflect service in the Army reserves for over 23 years.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his September 2011 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge through live video conference.  In a February 2016 letter, the Veteran withdrew this request.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is necessary before adjudication of the Veteran's appeal is possible.  Additional development is necessary. 

First, the Veteran served in the U.S. Army Reserve for a lengthy period of time surrounding his three periods of active duty.  Throughout the course of the appeal, the Veteran has argued that his neck was initially injured in an "early 2000s" fall during his military service.  The Board has been unable to find documentation of this fall.  Although it appears that many of the Veteran's medical records from his time in the Army Reserve are of record, a remand is necessary in order to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while he was in the Army Reserve.  It must be confirmed that all service treatment records from this time period are associated with the claims file.  

Next, a new examination must be provided.  A May 2009 VA examination was conducted.  During the clinical interview, the Veteran described falling on the asphalt during military service in the early 2000s.  He described being treated for a neck injury at that time.  The examiner diagnosed moderate degenerative disk disease at C5-C6 and residuals of a cervical strain.  The examiner opined that the Veteran's present neck disorder was less likely than not related to "the accident" in military service, as his condition was more likely to be related to age progression.  This opinion is inadequate for adjudication purposes.  First, there is a documented injury to the Veteran's neck other than the reported fall in the early 2000's.  An August 2003 service treatment record documents the Veteran reporting having a hurt neck after a July 2003 motor vehicle accident.  Second, in a March 2016 appellate brief, the Veteran's representative argued that the Veteran's cervical spine disability had onset as a result of military training exercises, which would involve running, jumping, and crawling with a 50 lb backpack and a 30 lb assault weapon.  Any neck incident and theory of entitlement should be addressed in a medical opinion that discusses the etiology of the Veteran's cervical spine disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact Defense Personnel Records Information Retrieval System (DPRIS), National Personnel Records Center (NPRC), or any other federal records repository, to verify the Veteran's dates of ACDUTRA and INACDUTRA.  Additionally, request any additional available service personnel records and/or service treatment records for the Veteran's Reserve service.  If the information or evidence cannot be obtained, this should be documented in the claims file and the Veteran notified in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1).

4.  After all additional records are associated with the claims file, afford the Veteran a VA examination to ascertain the nature and etiology of his cervical spine disability. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder had its onset during military service or is otherwise related to such service, to include any period of ACDUTRA or INACDUTRA.

The examiner must specifically discuss the following: 1) the Veteran's report of sustaining a neck injury due to a fall in the early 2000s; 2) the Veteran's argument that his degenerative disc disease and pain in his cervical spine had onset as a result of wear and tear sustained due to a lengthy history of military training with a 50 pound backpack and a 30 pound assault weapon; and 3) an August 2003 service treatment record which documents neck pain following a July 2003 motor vehicle accident.  

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



